NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                          Electronically Filed
                                          Intermediate Court of Appeals
                                          CAAP-XX-XXXXXXX
                                          14-OCT-2022
                                          07:54 AM
                                          Dkt. 115 OAWST


  NOS. CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, and CAAP-XX-XXXXXXX


             IN THE INTERMEDIATE COURT OF APPEALS
                    OF THE STATE OF HAWAI#I

                        CAAP-XX-XXXXXXX
  ASSOCIATION OF APARTMENT OWNERS OF WAIPOULI BEACH RESORT,
    through its Board of Directors, Plaintiff-Appellant, v.
  UNLIMITED CONSTRUCTION SERVICES, INC.; UNLIMITED WBR, LLC;
        UPONOR, INC.; DORVIN LEIS CO., INC.; STO CORP.;
GROUP BUILDERS, INC.; DOES 1 THROUGH 100, Defendants-Appellees

                               AND
                        CAAP-XX-XXXXXXX
  ASSOCIATION OF APARTMENT OWNERS OF WAIPOULI BEACH RESORT,
    through its Board of Directors, Plaintiff-Appellant, v.
  UNLIMITED CONSTRUCTION SERVICES, INC.; UNLIMITED WBR, LLC;
        UPONOR, INC.; DORVIN LEIS CO., INC.; STO CORP.;
GROUP BUILDERS, INC.; DOES 1 THROUGH 100, Defendants-Appellees

                               AND
                        CAAP-XX-XXXXXXX
  ASSOCIATION OF APARTMENT OWNERS OF WAIPOULI BEACH RESORT,
    through its Board of Directors, Plaintiff-Appellant, v.
  UNLIMITED CONSTRUCTION SERVICES, INC.; UNLIMITED WBR, LLC;
        UPONOR, INC.; DORVIN LEIS CO., INC.; STO CORP.;
GROUP BUILDERS, INC.; DOES 1 THROUGH 100, Defendants-Appellees


      APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                     (CIVIL NO. 13-1-0059)
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


                   ORDER APPROVING STIPULATION FOR
                 DISMISSAL OF APPEAL WITH PREJUDICE
     (By:   Ginoza, Chief Judge, Wadsworth and Nakasone, JJ.)

          Upon consideration of the "Stipulation for Dismissal of
Appeal With Prejudice," filed on October 3, 2022, in CAAP-18-
0000405, CAAP-XX-XXXXXXX, and CAAP-XX-XXXXXXX, by Defendant-
Appellee STO Corp. and signed on behalf of Plaintiff-Appellant
Association of Apartment Owners of Waipouli Beach Resort and
Defendants-Appellees Unlimited Construction Services, Inc.,
Unlimited WBR, LLC, Group Builders, Inc., Dorvin Leis Co., Inc.,
and STO Corp., and considering the papers in support and the
record, it appears that: (1) the appeals have been docketed; (2)
pursuant to Hawai#i Rules of Appellate Procedure Rule 42(b), the
parties stipulate to dismiss the appeals with prejudice and bear
their own attorneys' fees and costs; and (3) the stipulations are
dated and signed by counsel for all parties appearing in the
appeals.
          Therefore, IT IS HEREBY ORDERED that the Stipulations
for Dismissal of Appeal With Prejudice are approved, and the
consolidated appeals are dismissed with prejudice. The parties
shall bear their own attorneys' fees and costs.
          DATED: Honolulu, Hawai#i, October 14, 2022.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2